              Case 1:20-cv-09481-CM Document 6 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEEMAL CROSS,

                                 Plaintiff,
                                                                  20-CV-9481 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
COMMISSIONER CYNTHIA BRANN, et al.,

                                 Defendants.

         Pursuant to the order issued January 7, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis and

prisoner authorization or pay the $400.00 in filing fees. 1 See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:       January 7, 2021
             New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




         1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
